UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.1 )* Brandywine Realty Trust NAME OF ISSUER: Common Shares of Beneficial Interest, par value $0.01 per share TITLE OF CLASS OF SECURITIES CUSIP NUMBER December 31, 2009 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [x] Rule 13d-1(b) [ ] Rule 13d-1(c) [ ] Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following pages Page 1 of 6 Pages SCHEDULE 13G CUSIP No.: 105368203 Page 2 of 6 Pages 1. Names of Reporting Persons. Nomura Asset Management Co., Ltd. 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [X] 3. SEC Use Only 4. Citizenship or Place of Organization Tokyo, Japan Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 6. Shared Voting Power 0 7. Sole Dispositive Power 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares [] Percent of Class Represented by Amount in Row (9) 1.54% based on 128,582,334 shares outstanding as of November4,2009. Type of Reporting Person IA Page 3of 6 Pages Item 1 (a) Name of Issuer: Brandywine Realty Trust (the "Issuer") Item 1(b) Address of Issuer’s Principal Executive Offices: 555 East Lancaster Avenue, Radnor, PA 19087 Item 2(a) Name of Person Filing: This Statement is filed on behalf of Nomura Asset Management Co., Ltd. (“NAM”). This Statement relates to Shares (as defined herein) held for the accounts of Nomura US-REIT Open Mother Fund (“Nomura US-REIT Open Mother”), US-REIT Mother Fund (“US-REIT Mother”), International REIT Index Mother Fund (“International REIT Index Mother”) and World REIT Index Mother Fund (“World REIT Index Mother”). NAM serves as investment manager to each of the Nomura US-REIT Open Mother, US-REIT Mother, International REIT Index Mother and World REIT Index Mother. NAM may be deemed to have dispositive and voting power over the Shares held for the accounts of each of the International REIT Index Mother and World REIT Index Mother and voting power only for the Shares held for the accounts of each of the Nomura US-REIT Open Mother and US-REIT Mother. Item 2(b) Address of Principal Office or, if none, Residence: The address of the principal office of NAM is 1-12-1, Nihonbashi, Chuo-ku, Tokyo, Japan 103-8260 Item 2(c) Citizenship: NAM is a Japanese corporation Item 2(d) Title of Class of Securities: Common Shares of Beneficial Interest,par value$0.01 per share (the "Shares"). Item 2(e) CUSIP Number: Item 3(e). [X] An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E) Item 4 Ownership: Item 4(a) Amount Beneficially Owned: Page 4 of 6 Pages As of December 31, 2009, NAM may be deemed to be the beneficial owner of 1,977,117 Shares. This amount consists of: (1) 35,100 Shares held for the account of Nomura US-REIT Open Mother, (2) 1,845,917 Shares held for the account of US-REIT Mother, (3) 89,600 Shares held for the account of International REIT Index Mother and (4) 6,500 Shares held for the account of World REIT Index Mother. Item 4(b) Percent of Class: The number of Shares of which NAM may be deemed to be the beneficial owner of constitutes approximately 1.54% of the total number of Shares outstanding (based upon the information provided by the issuer in its most recently-filed quarterly report on Form 10-Q, there were 128,582,334 Shares outstanding as of November 4, 2009). Item 4(c) Number of Shares of which such person has: (i) Sole power to vote or direct the vote: (ii) Shared power to vote or direct the vote: 0 (iii) Sole power to dispose or direct the disposition of: (iv) Shared power to dispose or direct the disposition of: 0 Item 5 Ownership of 5% or Less of a Class: If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following [X ]. Item 6 Ownership of More than 5% on Behalf of Another Person: NAM retained Heitman Real Estate Securities LLC (“Heitman”) as a sub-investment adviser to Nomura US-REIT Open Mother and US-REIT Mother.NAM has given dispositive power to Heitman and the right to receive the power to direct the receipt of dividends from, or proceeds from the sale of 1,881,017 Shares (approximately 1.46% of the total number of Shares outstanding.) Item 7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company: This Item 7 is not applicable. Item 8 Identification and Classification of Members of the Group: This Item 8 is not applicable. Item 9 Notice of Dissolution of Group: This Item 9 is not applicable. Page 5 of 6 Pages Item 10 Certification: By signing below each of the Reporting Persons certifies that, to the best of their knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Page 6 of 6 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: March 26, 2010 NOMURA ASSET MANAGEMENT CO., LTD. By: /s/Kenji Kitagawa Name: Kenji Kitagawa Title: Managing Director
